United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1745
Issued: December 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 18, 2013 appellant, through his attorney, filed a timely appeal from the
March 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on July 9, 2012.
FACTUAL HISTORY
On July 20, 2012 appellant, then a 49-year-old custodian, filed a traumatic injury claim
(Form CA-1) alleging that he sustained an injury at work on July 9, 2012. Regarding the nature
of the injury, he stated, “Right foot swollen and aching when I awoke in the morning.”
1

5 U.S.C. §§ 8101-8193.

Regarding the cause of the injury, appellant noted, “Walking on assigned route south and C&D,
felt a little discomfort when leaving work.” He stopped work on July 10, 2012.2
Appellant initially did not submit any medical evidence in support of his claim. In a
July 26, 2012 letter, OWCP advised him of the type of factual and medical evidence needed to
support his claim.
In an undated note, Dr. Mark L. Bauman, an attending podiatrist, stated that appellant had
been under his care for foot care and needed to remain out of work for physical therapy from
July 20 to August 13, 2012.3 In July 13 and 17, 2012 notes, he indicated that appellant was
under his care and should remain out of work until July 23, 2012. In the July 17, 2012 note,
Dr. Bauman stated that appellant was being treated for acute interdigital neuritis.4
In an August 9, 2012 attending physician’s report, Dr. Bauman listed the date of injury as
May 20, 2009 and the injury as “consistent repetitive pain and burning right third web space.”5
He checked a “yes” box indicating that he believed that appellant’s condition was caused or
aggravated by a work activity and noted that his job required “a large amount of walking.” In an
August 10, 2012 form report, Dr. Bauman recommended various work restrictions. He listed the
date of injury as July 9, 2012, the nature of the injury as traumatic neuroma and cause of the
injury as “walking on assigned route.”6
On August 23, 2012 Dr. Bauman further described appellant’s reported walking activity
at work on July 9, 2012 which was followed by swelling in his right foot. He noted that when he
initially saw appellant on July 10, 2012 he had pain in the right third web space “compensating
with pain in the ankle.” Dr. Bauman described his treatment of appellant’s condition and stated,
“I believe he had symptomatic and physical changes in his right foot since his original injury of
May 2009 leading to the ankle arthritic changes and localized tendinitis. Pain in the ball of the
foot was something that was aggravated apparently in July 2012.”
In an August 28, 2012 decision, OWCP denied appellant’s claim that he sustained a
work-related injury on July 9, 2012. It found that he had established a work factor in the form of

2

OWCP had previously accepted that on May 20, 2009 appellant sustained work-related neck and lumbar region
sprains. These issues are not presently before the Board.
3

A report from May 27, 2011 indicated that Dr. Bauman was treating appellant at that time for a suspected
Morton’s neuroma of the third web space of his right foot. Dr. Bauman felt that the events of May 20, 2009
“precipitated” appellant’s right foot problems. In a May 24, 2012 report, he stated, “[Appellant] currently has a
condition known as hallux limitus which is a slightly milder form of hallux rigidus of his right 1st
[metacarpophalangeal] joint. This condition is likely secondary to the injury he incurred to his right foot in May
2009.
4

Appellant submitted other disability slips, but they were not signed by a physician. He also submitted notes
from physical therapists.
5

Dr. Bauman stated that a tow motor hit appellant’s right foot and hip on May 20, 2009.

6

Dr. Bauman noted appellant’s clinical findings as pain in the ball of his right foot.

2

walking his route on July 9, 2012, but that he had not submitted sufficient rationalized medical
evidence to establish a specific condition due to this work factor.
Appellant requested a hearing with an OWCP hearing representative. At the
December 27, 2012 hearing, he testified that he noticed severe swelling in his right foot after
walking his route at work on July 9, 2012. Appellant asserted that he had injured his right
elbow, knee and foot at work on May 20, 2009. He did not sustain another foot injury until
July 9, 2012. Appellant’s counsel argued that the reports of Dr. Bauman supported appellant’s
claim for a July 9, 2012 work injury.
In a November 14, 2012 report, Dr. Bauman provided another description of appellant’s
reported walking activity at work on July 9, 2012 which was followed by swelling in his right
foot and described his treatment of appellant’s foot condition. He stated, “I feel absolutely
certainty that the injury and symptomotology that he had on July 09, 2012 was completely
related to the injury that occurred in May 2009 at which he has been working valiantly for over
three years. The type of injury that he had certainly can, and in his case was, exacerbated by the
walking he had to do on the work surfaces that he had to ambulate.” In a November 24, 2012
form report, Dr. Bauman recommended various work restrictions. He listed the date of injury as
July 9, 2012, the clinical findings as pain in the ball of the right foot and the cause of the injury
as “walking on assigned route.”7 Appellant also submitted additional physical therapy reports.
In a March 28, 2013 decision, OWCP’s hearing representative affirmed OWCP’s
August 28, 2012 decision denying appellant’s claim for a July 9, 2012 work injury. She
indicated that Dr. Bauman had not provided medical rationale in support of the opinions
contained in his reports.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.8 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
7

The listed diagnosis was illegible.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).

3

There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.10 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12 Physical therapists are not physicians under FECA and are not
qualified to provide the necessary medical evidence to meet a claimant’s burden of proof regarding
medical matters.13
ANALYSIS
Appellant filed a traumatic injury claim alleging that he sustained an injury to his right
foot by walking on his assigned route on July 9, 2012. The Board finds that he has established a
work factor in the form of walking his route on July 9, 2012, but that he has not submitted
sufficient rationalized medical evidence to establish that he sustained a specific condition due to
this work factor.
Dr. Bauman described appellant’s reported walking activity at work on July 9, 2012 and
noted that when he initially saw appellant on July 10, 2012 he had pain in the right third web
space “compensating with pain in the ankle.” He stated, “I believe [appellant] had symptomatic
and physical changes in his right foot since his original injury of May 2009 leading to the ankle
arthritic changes and localized tend[i]nitis. Pain in the ball of the foot was something that was
aggravated apparently in July 2012.” Although Dr. Bauman suggested that appellant sustained a
right foot injury on July 9, 2012 due to walking his route on that date, his report is of limited
probative value on the relevant issue of this case because he did not provide medical rationale in
support of his opinion on causal relationship.14 He did not explain how a specific right foot
condition could have been caused by appellant’s act of walking at work on July 9, 2012.

10

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
11

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, supra note 10.

12

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

13

Jane A. White, 34 ECAB 515, 518-19 (1983).

14

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).

4

Dr. Bauman seemed to also implicate a May 20, 2009 work incident involving the right foot.
However, OWCP only accepted that incident as causing neck and lumbar region sprains.15
Dr. Bauman’s November 14, 2012 report also described appellant’s reported walking at
work on July 9, 2012 and stated, “I feel absolutely certainty that the injury and symptomotology
that he had on July 09, 2012 was completely related to the injury that occurred in May 2009 [at]
which he has been working valiantly for over three years. The type of injury that [appellant] had
certainly can, and in his case was, exacerbated by the walking he had to do on the work surfaces
that he had to ambulate.” In this report, Dr. Bauman again failed to provide an explanation for
his opinion that appellant sustained a right foot injury on July 9, 2012 due to walking. He
generally noted that walking can cause foot injuries but he did not explain how appellant’s
specific activities caused such injury.
Dr. Bauman provided several disability slips showing disability after July 9, 2012, but
these slips do not contain a rationalized opinion relating a specific condition to the July 9, 2012
work activities. In July 13 and 17, 2012 notes, he indicated that appellant was under his care and
should remain out of work until July 23, 2012. In the July 17, 2012 note, Dr. Bauman stated that
appellant was being treated for acute interdigital neuritis. However, he did not explain the cause
of this condition. In several form reports, Dr. Bauman listed the date of injury as May 20, 2009
or July 9, 2012, diagnosed such conditions as traumatic neuroma and mentioned appellant’s
walking activities on July 9, 2012.16 Although he attributed appellant’s foot condition to the
July 19, 2012 work factor in some of these brief reports, he did not provide any explanation of
why the observed condition was due to the accepted July 9, 2012 factor, i.e., appellant’s walking
his route on that date.17
Before OWCP and on appeal, counsel argued that Dr. Bauman’s report established
appellant’s claim, but these reports did not contain adequate medical rationale for the reasons
described above. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on July 9, 2012.
15

The Board notes that the medical record does not otherwise show that appellant sustained a foot injury on
May 20, 2009.
16

In an August 9, 2012 attending physician’s report, Dr. Bauman listed the date of injury as May 20, 2009 and
the injury as “consistent repetitive pain and burning right third web space.” He checked a “yes” box indicating that
he believed that appellant’s condition was caused or aggravated by a work activity and noted that his job required “a
large amount of walking.”
17

Appellant also submitted numerous physical therapy reports, but these documents would not constitute
probative medical evidence as physical therapists are not physicians under FECA. See supra note 13. Some of the
medical reports of record suggest that he sustained a foot injury due to walking at work over an extended period, but
it does not appear that he has filed an occupational disease claim.

5

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

